 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 TRACEY L. BROWN,                                          Case No.: 2:19-cv-02000-JAD-DJA

 4             Petitioner
                                                                 Order Directing Petitioner
 5 v.                                                           to Pay Filing Fee or Apply to
                                                                 Proceed In Forma Pauperis
 6 THE STATE OF NEVADA, et al.,                                     by January 13, 2020

 7             Respondents

 8

 9            Petitioner Tracey L. Brown has submitted a pro se petition for writ of habeas corpus

10 under 28 U.S.C. § 2254, 1 but he has not paid the $5.00 filing fee or submitted a completed

11 application to proceed in forma pauperis with the required inmate account statements for the past

12 sixth months and financial certificate. As a result, this matter has not been properly

13 commenced. 2

14            It is unclear from the papers presented whether a dismissal without prejudice could

15 materially affect a later analysis of any timeliness issue with regard to a new federal action.

16 Therefore, I give Brown until January 13, 2020, to either pay the $5.00 filing fee or submit a

17 completed application to proceed in forma pauperis on the proper form with both an inmate

18 account statement for the past six months and a properly executed financial certificate. If Brown

19 does neither, I will dismiss this action without prejudice and without further prior notice.

20

21

22

23   1
         ECF No. 1-1.
     2
         28 U.S.C. § 1915(a)(2); Local Rule LSR1-2.
 1         IT IS THEREFORE ORDERED that Brown must by January 13, 2020, submit either

 2 (1) the $5.00 filing fee or (2) a fully completed application to proceed in forma pauperis. If he

 3 fails to do one of these things, this case will be dismissed without prejudice.

 4         Dated: December 12, 2019

 5                                                           _________________________________
                                                                        _____________   _ _______
                                                                                               _ _
                                                             U.S. Districtt Judge
                                                                            Juuddgge Jennifer
                                                                                           er A.
                                                                                           er A. Dorsey
                                                                                                 D
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
